IN the court of errors, 1796. Error from the supreme court on a judgment in assumpsit by default. *47The plaintiff in the court below had in the in toto attingens on the roll, taken judgment for six-pence less than the amount of the damages and costs found by the jury, and the costs of increase. The following judgment was thereupon entered in this court, viz. “ This court having heard counsel on both sides, and “ due consideration having been had of what was of- “ fered on either side, in this cause, and one of the “ causes of error assigned being a miscasting by the “ defendant in error, it is thereupon ordered by this “ court, that the record in this cause be amended, “ whereby to correct such miscasting, as follows, “ that is to say, by striking out the word ten in the “ judgment between the word pounds and the word “ shillings, and inserting the word eleven instead “ thereof; and by striking out the words and six- “ pence, after the said word shillings. And it is “ thereupon further ordered and adjudged by this “ court, that the said judgment given in the said su- “ preme court be and hereby is affirmed : and that • “ the transcript of the said record so amended, be re- “ mitted, to the end that the record remaining in the “ said supreme court be also amended in like man- “ ner: and that execution may be thereupon had ac-u cordingly. And it is further ordered, that the de- “ fendant in error pay to the plaintiff in error, his costs of prosecuting the said writ of error to be taxed.”